Citation Nr: 0739058	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-41 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right ankle 
strain.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1941 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant 
requested a Travel Board hearing in his December 2005 VA Form 
9, substantive appeal.  In July 2007, he contacted the RO via 
telephone to withdraw this request.  In November 2007, the 
Board granted a motion to advance this case on the Board's 
docket due to the appellant's advanced age. 

Although the RO implicitly reopened the veteran's claim by 
deciding the issue on the merits in an August 2006 
supplemental statement of the case, the question of whether 
new and material evidence has been received to reopen such 
claim must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.


FINDINGS OF FACT

1. An unappealed rating decision in August 1995 denied 
service connection for residuals of a right ankle sprain 
essentially on the basis that the veteran's ankle injury in 
service was acute, and that the current right ankle 
disability was not shown to be related to such injury.

2. Evidence received since the August 1995 rating decision 
raises questions about the nature and etiology of the 
veteran's current disability, relates to an unestablished 
fact necessary to substantiate the claim seeking service 
connection for residuals of a right ankle strain, and raises 
a reasonable possibility of substantiating the claim.

3. While the veteran sustained a right ankle sprain in 
service; it is not shown that a chronic right ankle 
disability was manifested in service; arthritis of the right 
ankle was not manifested in his first postservice year; and 
his current right ankle disability is not shown to be related 
to service, to include the injury therein.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of entitlement to service connection for residuals of a right 
ankle strain may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2007).

2. Service connection for residuals of a right ankle strain 
is not warranted.  38 U.S.C.A. §§ 1110, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Initially, the Board notes that the veteran was not given 
notice regarding the definition of new and material evidence 
and what information was necessary to reopen his claim for 
service connection of residuals of a right ankle strain as is 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Inasmuch as this decision reopens the claim, any error in 
notice content or timing on that aspect of the appeal is 
harmless.

Regarding the underlying claim of service connection for 
residuals of a right ankle strain, the veteran was advised of 
VA's duties to notify and assist in the development of the 
claim prior to the initial adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An August 2004 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or information he had regarding his 
claim.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in 
February 2006.  The veteran has not identified any pertinent 
evidence that remains outstanding, and in an April 2006 
statement indicated he did not have any more information or 
evidence to submit to support his claim.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

At the outset, it is noteworthy that the veteran's original 
claims file was apparently lost, and that the current claims 
file is a reconstructed one.  In such cases, VA has a 
heightened duty to assist the veteran in developing his 
claim.  The veteran's initial claim of service connection for 
residuals of a right ankle strain was received in January 
1995.  In an August 1995 rating decision, the RO denied the 
claim, essentially finding that while the veteran's SMRs 
showed a right ankle sprain, the injury was acute, and the 
current right ankle disability was unrelated to that injury.  
The veteran did not appeal this decision, and it became 
final.

The evidence of record in August 1995 included SMRs that 
document the veteran was seen in April 1945 with a noted 
history of a right ankle sprain one year prior.  An X-ray of 
the ankle was negative and there were no pathological 
findings.  No other complaints, findings, or treatment 
relating to a right ankle injury were noted in service.

In a February 1995 statement, the veteran indicated he had 
suffered an ankle injury when he was about seven-years-old, 
but that he had not suffered any residual effects from that 
injury.  He also indicated having an ankle injury in service 
and, while he had always favored the ankle after that time, 
he did not have any serious ankle problems until around 1980-
81.  

In support of his claim the veteran submitted a medical note 
from Dr. G.E.M., dated in April 1983, showing that the 
veteran had sought treatment for right ankle problems.  The 
doctor noted that the veteran complained of 18-month long 
ankle pain, denied any recent trauma, and reported only a 
history of a fractured foot when he was about seven.

Evidence received subsequent to the August 1995 rating 
decision includes:

*	A copy of an undated medical record from an unknown 
source showing that the veteran was evaluated for right ankle 
pain and treated with an ankle brace.

*	Copies of August 2000 and October 2000 medical records 
from an unknown source noting that the veteran was put in an 
aircast for his right ankle problems.

*	A November 2003 statement from Dr. J.E.C., of the 
Enumclaw Medical Center, opining, "[Right] ankle arthritis 
is a direct result of service related injury in 1943."

*	A September 2004 medical record from the veteran's 
podiatrist, Dr. C.R.C., at the Enumclaw Foot & Ankle Clinic.  
Bilateral pedal edema of the ankles and degenerative joint 
disease of the right ankle with a Talar tilt from old ankle 
injury sprains were diagnosed.

*	A December 2005 VA Form 9, substantive appeal, contends 
arthritis and degenerative joint disease develop over a 
period of time.  Photographs of the veteran's ankle were also 
enclosed to show the extent of his disability.

*	A February 2006 right ankle examination conducted on 
behalf of VA shows the physician, Dr. M.M., reviewed the 
claims file, including relevant SMRs.  She noted that the 
first time the veteran sought treatment for his right ankle 
disability was in 1983.  X-ray findings included mild 
generalized swelling about the right ankle and mild-to-
moderate degenerative joint disease in the talotibial 
articulation.  The physician provided the following opinion, 
"The current diagnosis [degenerative joint disease] is not 
service related because medically it is impossible to relate 
the two conditions.  The explanation is the injury claimed 
occurred in [1944].  The medical note in 1945 reports no 
pathology, specifically no ligamentous disruption or 
instability is noted  While it is true that [degenerative 
joint disease] develops over time and may develop decades 
after an injury, there is no documentation of continuous or 
intermittent right ankle problems such as the development of 
instability or ligamentous disruption that would cause 
increased injury between 1945 and 1981 when the 1983 note 
indicates pain developed.  Thus there is no documented link 
between the [1944] injury and 1983 medical evaluation."

*	A February 2006 letter from the veteran enclosing a copy 
of an information and instruction sheet he received upon 
discharge from service.  It shows that on December 5, 1945, 
he filed a claim for disability benefits.

In September 2006 written argument, the veteran's 
representative contends Dr. M.M.'s examination was 
incomplete.  Specifically, he argued she only looked at 
portions of the veteran's file.  He also argued that her 
opinion was inherently contradictory, and that the RO placed 
improper weight on her opinion and did not give enough 
consideration to Dr. J.E.C.'s opinion.

C.	Legal Criteria

As noted above, the veteran's claim of service connection for 
residuals of a right ankle strain was denied in August 1995.  
He was properly notified of the decision and of his appellate 
rights, and he did not appeal.  Accordingly, the August 1995 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. §  3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in June 2004) and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

D.	Analysis

Reopening of the Claim

The Board finds that the evidence received since the August 
1995 unappealed rating decision is new and material because 
it was not before agency decision-makers at that time, and 
directly addresses the unestablished fact necessary to 
substantiate the claim.  Specifically, the claim was 
previously denied based on a finding that the veteran's 
current right ankle disability was unrelated to an injury in 
service.  The November 2003 opinion statement from Dr. J.E.C. 
raises questions as to whether the veteran's current right 
ankle degenerative joint disease was incurred in or 
aggravated during his service.  When taken at face value, as 
is required when determining solely whether to reopen a 
previously denied claim, the additional evidence received is 
competent evidence that relates to the matter of a nexus 
between the veteran's current right ankle disability and his 
ankle injury in service, and raises a reasonable possibility 
of substantiating the claim.  Thus, the additional evidence 
received is new and material and is sufficient to reopen the 
claim of entitlement to service connection for residuals of 
right ankle strain.  The appeal is granted to that extent 
only.

De Novo Review - Service connection for residuals of a right 
ankle strain

At the outset, the Board finds that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because the RO had already itself reopened the claim and 
adjudicated the matter de novo before certifying the appeal 
for Board review.

It is not in dispute that the veteran now has a right ankle 
disability (degenerative joint disease).  It is also not in 
dispute that he sprained his right ankle in service.  What he 
must still show to establish service connection for his right 
ankle disability is that the current disability is related to 
his right ankle injury in service.  There is nothing in the 
record that directly suggests a nexus between any current 
right ankle disability and service.  Consequently, service 
connection for a right ankle disability on the basis that 
such disability became manifest in service, and persisted, or 
on a presumptive basis (for right ankle arthritis as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The record includes both medical evidence that tends to 
support the veteran's claim of service connection for 
residuals of a right ankle strain and medical evidence that 
is against such claim.  When evaluating this evidence, the 
Board must analyze its credibility and probative value, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the veteran's claim is the 
November 2003 statement from Dr. J.E.C. opining, "[Right] 
ankle arthritis is a direct result of service related injury 
in 1943."  Dr. J.E.C. does not explain the rationale for his 
opinion, but merely states his conclusion.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held,"a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to the doctor's opinion."  See Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Dr. J.E.C. did not support his 
conclusion with an analysis the Board could weigh against any 
contrary opinion.  

The veteran also submitted in support of his claim a 
September 2004 medical evaluation from his podiatrist, Dr. 
C.R.C.  He related the veteran's right ankle disability to 
old ankle injury sprains (namely, an ankle injury from the 
veteran's youth and from when he was in service).  The 
podiatrist did not give a rationale for his opinion.  
Furthermore, it appears that the doctor's opinion was based 
solely on the history that the veteran provided to him and 
not an independent review of the veteran's entire medical 
history.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (finding that a physician's access to the claims file 
and the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion). 

In contrast, the physician who conducted the February 2006 
right ankle examination on behalf of VA, Dr. M.M., reviewed 
the relevant portions of the veteran's claims file and 
provided a rationale for her opinion.  Specifically, she 
opined the veteran's right ankle disability was due to 
degenerative joint disease and not the ankle sprain incurred 
during his military service.  While she conceded that 
degenerative joint disease developed over time, she also 
pointed out that "there is no documentation of continuous or 
intermittent right ankle problems such as the development of 
instability or ligamentous disruption that would cause 
increased injury between 1945 and 1981 when the 1983 note 
indicates pain developed."  In addition, she also emphasized 
that the veteran did not seek treatment for his right ankle 
disability until 1983.  Such a lengthy period of time between 
service and the earliest postservice clinical documentation 
of the disability for which service connection is sought is 
of itself a factor for consideration against a finding that 
any current right ankle disability is related to service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in 
a claim alleging that a disability was aggravated by 
service).

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on Dr. M.M.'s opinion as it contains a 
complete description of the right ankle disability, includes 
a rationale for the opinions provided, and considers several 
possible alternatives for the etiology of the veteran's 
disability, including any in-service and post-service events 
that could have contributed to a right ankle disability, and 
remoteness of time from service when the disability began.  

The veteran's own statements relating his right ankle 
disability to his right ankle sprain in service are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu, 
2 Vet. App. at 495.  His submission of the information and 
instruction sheet, which he received upon discharge, is also 
insufficient evidence to show that he had ongoing right ankle 
disability when he separated from service.  Although it notes 
he filed a claim for disability on December 5, 1945, it does 
not identify the nature of the disability at issue.

The veteran's representative argues, in essence, that Dr. 
M.M.'s examination was incomplete because he reviewed only 
parts of the file.  Dr. M.M. identified, as part of her 
review of the claims file, the veteran's SMRs and all 
postservice medical records that the veteran submitted.  The 
veteran's representative does not identify any relevant 
medical records Dr. M.M. should have reviewed, and did not.  
As Dr. M.M. properly reviewed all relevant portions of the 
veteran's claims file, it is inconsequential if she did not 
review other portions of claims file, which would have no 
bearing on her examination of the veteran or her opinion.  
The veteran's representative also argues that Dr. M.M.'s 
opinion is inconsistent, and was given improper weight.  He 
contends more consideration should have been given to Dr. 
J.E.C.'s opinion as he has had a longstanding relationship 
with the veteran.  As noted above, however, Dr. M.M. properly 
supported her opinions with detailed explanation.  Dr. 
J.E.C., on the other hand, provided a conclusive statement 
with no rationale provided.  Furthermore, there is no 
requirement that additional evidentiary weight be given to 
the opinion of a medical provider who treats a veteran; both 
the Federal Circuit and Court have specifically rejected the 
"treating physician rule." See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001).

As the Board has concluded that the opinion from the February 
2006 examination conducted on the behalf of VA has more 
probative value than the November 2003 and September 2004 
private opinions, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  In such a 
situation, the benefit of the doubt doctrine does not apply, 
and the claim must be denied.


ORDER

The appeal to reopen a claim of service connection for 
residuals of a right ankle strain is granted; however, 
service connection for residuals of a right ankle strain is 
denied on de novo review.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


